       Case 20-00436 Doc 50-1 Filed 07/02/20 Entered 07/02/20 16:29:37                                          Desc
                 Statement Accompanying Relief From Stay Page 1 of 1




                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

Debtors                   Ezequiel Ortega,                        Case No             20-00436              Chapter      13
                          Maria J. Ortega,
Moving Creditor           NewRez LLC d/b/a Shellpoint             Date Case Filed     January 07, 2020
                          Mortgage Servicing

Nature of Relief Sought:            Lift Stay   Annul Stay        Other (describe):
Chapter 13     Date of Confirmation Hearing                                  Date Plan Confirmed        May 01, 2020
1.      Collateral
        a.          Home
        b.          Car _____
        c.          Other (describe)
2.         Balance Owed as of June 26, 2020 $121,814.03
           Total of all other Liens against Collateral $__________ (per debtor’s schedule)
3.         In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
           amounts and dates of all payments received from the Debtors post-petition.
4.         Estimated Value of Collateral (must be supplied in all cases) $250,000.00 (per Debtors' Schedules)
5.         Default
           a.          Pre-Petition Default
                     Number of months _________________             Amount $_________________
           b.            Post-Petition Default
                     i.          On direct payments to the moving creditor
                              Number of months 5         Amount $9,367.30 (including attorney’s fees and costs)
                     ii.          On payments to the Standing Chapter 13 Trustee
                              Number of months __________       Amount $__________
6.         Other Allegations
           a.           Lack of Adequate Protection § 362(d)(1)
                   i.           No insurance
                   ii.          Taxes unpaid Amount $
                   iii.         Rapidly depreciating asset
                   iv.          Other (describe) Material payment default
           b.               No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
           c.               Other “Cause” § 362(d)(1)
                     i.             Bad Faith (describe)
                     ii.            Multiple Filings
                     iii.           Other (describe) ___________
           d.        Debtor’s Statement of Intention regarding the Collateral
           i.          Reaffirm ii.      Redeem iii. Surrender iv. No Statement of Intention Filed

     Date: July 2, 2020                    Submitted By:            /s/Dana O'Brien
                                                                    ARDC# 6256415
                                                                    McCalla Raymer Leibert Pierce, LLC
